
	

116 HR 241 : Bank Service Company Examination Coordination Act of 2019
U.S. House of Representatives
2019-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 241
		IN THE SENATE OF THE UNITED STATES
		September 11, 2019Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Bank Service Company Act to provide improvements with respect to State banking
			 agencies, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Bank Service Company Examination Coordination Act of 2019. 2.Bank Service Company Act improvementsThe Bank Service Company Act (12 U.S.C. 1861 et seq.) is amended—
 (1)in section 1(b)— (A)by redesignating paragraphs (2) through (9) as paragraphs (3) through (10), respectively; and
 (B)by inserting after paragraph (1) the following:  (2)the term State banking agency shall have the same meaning given the term State Bank Supervisor under section 3 of the Federal Deposit Insurance Act;;
 (2)in section 5(a), by inserting , in consultation with the State banking agency, after banking agency; and (3)in section 7—
 (A)in subsection (a)— (i)in the first sentence, by inserting or State banking agency after appropriate Federal banking agency; and
 (ii)in the second sentence, by striking Federal banking agency that supervises any other shareholder or member and inserting Federal or State banking agency that supervises any other shareholder or member; (B)in subsection (c)—
 (i)by inserting or a State banking agency after appropriate Federal banking agency; (ii)by striking such agency each place such term appears and inserting such Federal or State agency;
 (C)by redesignating subsection (d) as subsection (f); (D)by inserting after subsection (c) the following:
					
 (d)Availability of informationInformation obtained pursuant to the regulation and examination of service providers under this section or applicable State law may be furnished by and accessible to Federal and State agencies to the same extent that supervisory information concerning depository institutions is authorized to be furnished to and required to be accessible by Federal and State agencies under section 7(a)(2) of the Federal Deposit Insurance Act (12 U.S.C. 1817(a)(2)) or State law, as applicable.
 (e)Coordination with State Banking AgenciesWhere a State bank is principal shareholder or principal member of a bank service company or where a State bank is any other shareholder or member of the bank service company, the appropriate Federal banking agency, in carrying out examinations authorized by this section, shall—
 (1)provide reasonable and timely notice to the State banking agency; and (2)to the fullest extent possible, coordinate and avoid duplication of examination activities, reporting requirements, and requests for information.; 
 (E)in subsection (f), as so redesignated, by inserting , in consultation with State banking agencies, after appropriate Federal banking agencies; and (F)by adding at the end the following:
					
 (g)Rule of constructionNothing in this section shall be construed as granting authority for a State banking agency to examine a bank service company where no such authority exists in State law..
 3.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		
	Passed the House of Representatives September 10, 2019.Cheryl L. Johnson,Clerk
